         Case 7:20-cv-02440-KMK Document 29 Filed 09/09/21 Page 1 of 1

                                                                       t   t   I ~;   ~   ;   (            >) l ) :--~ ,y¥
                                                                           ¥--...•   \J       'l     !:'-.           1•     "1\,    '-~
                                                                       i ! _,. ~,    / ~._ \.          j     •...,   i _.     L    "•   i


                                                                       : i:i' • 'l-f··•·r1
                                                                     : • !.       .. ,_      .. 1
                                                                                        I '\·,:\   ('/\f
                                                                                                 i .  .
                                                                                                           l
                                                                                                         ·' -
                                                                                                                                              Y f·:11 ··r
                                                                                                                                               •     ,I. J
UNITED STATES DISTRICT COURT
                                                                     1 :   p, 'l(_'                ,c/ .
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
DARRELL GUNN,
                                                                     i r;,n1.;1lrD                                                          0Nfio~i ;
                                   Plaintiff,
                 -against-                                                           20       CIVIL 2440 (KMK)

                                                                                              JUDGMENT
DR. ROBERT BENTIVEGNA, et al.,

                                   Defendants.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion & Order dated September 8, 2021, Defendants' Motion To Dismiss

is granted. Because this is the second adjudication of Plaintiffs claims on the merits, the claims

are dismissed with prejudice; accordingly, the case is closed.

Dated: New York, New York

          September 9, 2021


                                                                           RUBY J. KRAJICK

                                                                                     Clerk of Court
                                                               BY:
